Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 3-17 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the device implementing the allowable method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
Claims 1 and 3-20 are pending and allowed. Claim 2 is canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma on 4/19/2021.
The claims have been amended as follows:
Claim 13 has been amended as follows:
	13. (Currently amended) A sample transport method, applied to a test instrument including a conveyor belt, and a loading platform and a grab position sequentially disposed along a transport direction of the conveyor belt, wherein a plurality of sample holder transport positions are disposed on the conveyor belt, the method including: 
	pushing a first sample holder from the loading platform to one of the plurality of sample holder transport positions of the conveyor; 
	when a sample position on the first sample holder moves to the grab position, determining whether the sample position moved to the grab position is a target sample position, wherein the target sample position is used to determine whether it is needed to push a next sample holder on the conveyor belt; 

	if all sample positions on the first sample holder before the target sample position other than the predetermined number of sample positions have completed testing, then determining whether the next sample holder is present on the loading platform; and 
	if the next sample holder is present on the loading platform, then pushing the next sample holder from the loading platform to a next sample holder transport position of the conveyor belt; 
	wherein the test instrument further comprises a motor configured to drive the conveyor belt, the method further includes: 
	based on a received motor resetting start command, controlling the motor to drive forward in a first direction until a blocker triggers a position limit sensor for a first time, wherein the blocker is disposed on the conveyor belt; 7U.S. Pat. Appl. Ser. No. 16/219,952Docket No. MBE20171014 
	if the position limit sensor that is triggered by the blocker for the first time is a first position limit sensor that is one of a plurality of position limit sensors or a single position limit sensor, controlling the motor to drive forward in the first direction until the first position limit sensor is not triggered; and 


Claim 19 has been amended as follows:
	19. (Currently amended) The device of claim 18, wherein: 
	the conveyor belt has a plurality of protrusions disposed uniformly, and a portion between two adjacent protrusions forms each of the plurality of sample holder transport positions; and 
a width of each of the plurality of sample holder transport positions is less than or equal to an exit width of the loading platform.

Claim 20 has been amended as follows:
	20. (Currently amended) The device of claim 19, further comprising: 
	a motor configured to drive the conveyor belt; and 
	a controller configured to: 
	based on a received motor resetting start command, control the motor to drive forward in a first direction until a blocker triggers a position limit sensor for a first time, wherein the blocker is disposed on the conveyor belt; 
	if the that is triggered by the blocker for the first time is a first position limit sensor that is one of a plurality of position limit sensors or a single position limit sensor, control the motor to drive forward in the first direction until the first position limit sensor is not triggered; and 
	control the motor to drive at a first speed less than a preset threshold speed opposite to the first direction, until the blocker triggers the first position limit sensor, the motor stops driving, thereby completing resetting.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Hamada et al. (US Publication No. 2010/0159603; hereinafter Hamada; already of record) and Tatsutani et al. (US Publication No. 2017/0285052; hereinafter Tatsutani; already of record) teach a sample transport method similar to that claimed. However, Hamada and Tatsutani do not teach obtaining a target sample position numbering of the target sample position based on the number of sample positions on the holder, the number of sample positions between the loading platform and the grab position, and a predetermined number, and based on the position numbering, determining whether a sample position moved to the grab position is the target sample position. Hamada and Tatsutani are silent on calculating the target sample position numbering by incorporating all of the above variables. Further, based on the configurations of Hamada and Tatsutani, it would be counterintuitive to pause a belt until a sample has been grabbed, then resume belt movement, then again pause the belt until the sample is returned to the sample target position, as this would result in the method taking additional time waiting for the target sample position to return to its original grab position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.M./Examiner, Art Unit 1798        

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798